Control of the acquisition and possession of weapons (debate)
The next item is the report by Mrs Kallenbach, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 91/477/EEC on control of the acquisition and possession of weapons - C6-0081/2006 -.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, firearms are not an ordinary type of product like any other. A series of tragic events - in Erfurt, Antwerp, Helsinki and elsewhere - have vividly demonstrated the potential danger that firearms pose to the safety of our citizens, especially children. We therefore need very strict rules governing the manufacture, sale and possession of firearms.
Although our European legislation expressly permits Member States to go beyond the common level of protection afforded by EU law, I am most grateful that Parliament has sought to substantially improve the levels of safety applicable in Europe in respect of firearms. I would particularly like to thank the rapporteur of the Committee on the Internal Market and Consumer Protection, Mrs Kallenbach, and the Chairman of that Committee, Mrs McCarthy. My express thanks are due to both of them for their excellent cooperation.
May I remind you of the background to today's decision. The starting point was the need to make various amendments to our legislation to enable us to ratify the UN Firearms Protocol. A comprehensive revision of Europe's firearms legislation was not planned until after that. Thanks to you, ladies and gentlemen, we have done all of this in one major step, at the first attempt, in fact, as the Council has also given its blessing to the unified proposal before us today.
Solutions had to be found to a number of difficult issues and today's outcome stands up to scrutiny. We are not encroaching on the different traditions and cultural specificities in our Member States, where there are long and highly disparate traditions relating to hunting, sports marksmanship and weapons collecting. These have been respected. A European Firearms Pass will make cross-border travel easier and provide a sound basis for transnational meetings of hunters and sports marksmen in future. We have also opted for appropriate marking and registration of firearms to allow cross-border transfer and transport of firearms in the internal market, but making this more transparent and therefore safer.
An important innovation is the registration of all weapons in personal ownership. We need to know who has what. Registration will enable us to curb the illegal ownership or transfer of firearms to an even greater extent. Data will be kept for 20 years, so that traceability is guaranteed for a long enough period. That is certainly to be welcomed. In this context, however, the Commission is considering clarifying, in a declaration, our understanding of the new Recital 9e of the Data Protection Directive.
We have also decided to ban the acquisition of firearms by minors under the age of 18 in future. Europe is thus sending out a clear message that firearms are not something that young people should have access to. Of course, we will still allow junior sports marksmen and hunters under the age of 18 to pursue their hobby but only under adult supervision; that means parents or coaches, for example. There have been far too many tragedies involving firearms that have fallen into the hands of young people. I hope that the new rules will help to avoid further tragedies of this kind and raise awareness, especially among junior sports marksmen and hunters, of the need for particular care when handling weapons.
We have been confronted with one new problem arising as a result of technological developments and criminal activities in Europe: I am referring to the conversion of copy weapons, which in themselves are not dangerous, into fully operational guns. This is a problem which was first drawn to our attention by Mrs McCarthy. This has allowed de facto circumvention of the law. That will now be stopped. Let me say in passing that we will have to look more closely at the problem of conversion of copy weapons over the next two years in order to close any safety loopholes. The same applies to the question of how we ensure that firearms are deactivated effectively.
As you know, the Commission was in favour of building sanctions into European legislation, as the European Court of Justice's rulings are clear on this point. The Commission recognises, however, that Recital 8 includes a reference to these sanctions under criminal law and the UN Protocol. That is important, as compliance with Article 5 of the UN Protocol requires sanctions to be applied by Member States. I am confident that this is something that the Member States are envisaging in their national law. A Commission declaration on this issue will also be submitted to the European Parliament's Secretariat. I would particularly like to thank Mr Alvaro for his support here.
Europe will thus have modern firearms legislation that prioritises the safety of citizens and takes account of the need to protect our children and young people. We are thus increasing the level of protection afforded by Community law.
It is now up to the Member States to recognise the sign of the times and, taking account of national conditions, to develop these provisions further on an individual basis. This means that any Member State which considers that more stringent provisions are necessary and appropriate will have my personal support, and I can only encourage these Member States to take such action.
I am relying on your colleagues in the national parliaments to make a clear decision when it comes to the issue of firearms. The watchword must always be 'safety first'. Today's decision will clear the way for that, and I would like to thank you for your support in this endeavour.
Commission declarations appended to debate
1) Declaration on Sanctions
'The Commission welcomes the rapid adoption of the Council Directive amending Directive 91/477 on control of the acquisition and possession of weapons, but regrets that the Council opposed its initial proposal regarding Article 16 on criminal sanctions.
The Commission notes that the Community has competence to establish criminal sanctions in conformity with Article 5 of the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime.
Accordingly, the Commission considers that any decision to ratify the Protocol would have to be accompanied by a declaration of competence that correctly reflects the scope of the Community competence.
The Commission reserves its institutional rights in this regard.'
2) Draft declaration on data protection
'The Commission notes that the processing of personal data under this Directive is subject to compliance with Directive 95/46/EC and cannot prejudice the level of protection of individuals with regard to the processing of personal data under the provisions of Community and national law, and in particular does not alter the obligations and rights set forth in Directive 95/46/EC.
In this respect, the necessity to prolong the minimum period during which the registers containing information on the owners of weapons are kept from ten to twenty years should be justified. The Commission is convinced that such processing of personal data is justified in view both of the dangerous nature and longevity of such weapons and of their possible misuse for criminal purposes, which therefore requires the proper tracing of both firearms and their owners.
The Commission further notes that, in view of the purposes of this Directive, and in accordance with the requirements of Directive 95/46/EC, access to the centralised data filing system, or the system guaranteeing access to non-centralised filing systems, should only be available to police and judicial authorities for the prevention, investigation, detection and prosecution of criminal offences.'
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, a very protracted process is nearing what I hope will be a successful conclusion. Let me start, then, by expressing my warm thanks to everyone who has made a valuable contribution to this process: the shadow rapporteurs from the Committee on the Internal Market and Consumer Protection, Mr Podestà, Mr Lehtinen and Mrs Riis-Jørgensen, the Committee Chairman Arlene McCarthy, and the secretariat responsible, the staff of the rapporteurs for the Committee on Civil Liberties, Justice and Home Affairs, Mr Alvaro, and others who supported the process, the Council Presidency, represented by António Delicado and his colleagues and last but not least, the Commission, represented by Mr Michel Ayral and his colleagues, who were motivated by their Commissioner, Mr Verheugen, to find a common solution.
I have learned a great deal throughout this process. I have learned about the true role that lobbyists can play: some of them contributed constructively to achieving common solutions, whereas others deliberately set out to obstruct the process with half-truths and misinformation. From the outset, it was obvious to me that it is no simple matter to strike the right balance between the requirements of a well-functioning internal market, the justified safety concerns of citizens about the illegal use of firearms and the understandable desire of hunters and sports marksmen to pursue their hobbies largely unhindered. As Mr Verheugen has said, we wanted to utilise the experience gained with the application of Directive 91/477/EEC, remove some of the shortcomings identified, and transpose the UN Firearms Protocol, which was signed by the Commission back in 2002, into Community law. We were therefore obliged to include specific articles to cover the illegal use, trade and acquisition of firearms. This compromise takes account of these requirements. I admit that I would have preferred even more clear-cut provisions here and there, for example in order to achieve better legislation or to simplify matters, and indeed to reduce the number of firearms categories to two on a Europe-wide basis, as is already the case in two-thirds of the Member States. However, I was unable to secure majorities here.
Overall, however, I am very satisfied with the compromise achieved. Let us consider for a moment: we will thus be implementing a partially harmonised firearms law in 27 Member States. We still have very disparate firearms laws in place at national level, and this partial harmonisation will facilitate legal trade and make a contribution to greater safety. A 100% guarantee that there will be no abuse is impossible, but as we have already heard, we should recognise that we have an obligation to try, as far as possible, to prevent tragedies such as those which occurred in Germany, Finland or Belgium.
I do not intend to focus on the details of the new legislation now; you are familiar with them already and Mr Verheugen has already mentioned a number of them. I welcome the fact that, by 2014, we will have a computer-based firearms register in the Member States; this will improve information exchange and do much to facilitate traceability in the event of abuse, and may even make traceability possible in the first place. We take the Internet age into account as well, as the provisions will apply to online purchases just as they do to face-to-face trade.
May I conclude by making a number of points which should make your decision easier and counter the arguments of those who oppose better European firearms legislation. The directive will not apply to weapons and ammunition collectors, to public services or to cultural and historical institutions. The provisions will not apply retroactively. We are proposing national firearms registers, not a European register. Although we do have a register of that kind for cows, it seems to be more difficult to achieve in relation to firearms. Nor are we opposed on principle to manufacturers, dealers, sports marksmen or hunters who deal responsibly with firearms with full awareness of their special nature.
I have been told that, when the original Directive was debated in the 1990s, very serious concerns were expressed, and the discussions became very emotional. Later, though, this Directive came to be regarded as very helpful, practical and effective. In that sense, I am confident that the compromise before you will also be a success, and I count on your support.
Mr President, I do not think there is much to be added to what Mrs Kallenbach has just said, other than that it has been a pleasure for me to work alongside the Chairman of the Committee on the Internal Market and Consumer Protection, Arlene McCarthy, and my colleague on that Committee, Gisela Kallenbach, with whom I worked very closely with great confidence during this phase of the process. Not least, I would also like to thank the Commission, represented in this case by Commissioner Verheugen. Such close cooperation is a rare commodity.
What can you say in a minute when you have taken 30 seconds to thank people?
In essence, what we have achieved is this: the European Union has sent out a clear message that, when it regulates the legal firearms trade, it is equally concerned about tackling the illegal transfer and abuse of firearms. We have made it clear that the European Union will not tolerate any form of crime involving firearms on its territory, that we will not tolerate people using weapons which they have not acquired through a legal process, and we will not tolerate a situation in which people abuse the rights they have acquired through the EU.
I say this to everyone who has today received countless e-mails, as I have, from hunters and sports marksmen accusing us in the European Union of restricting their freedoms: read the directive, contact the Commission and you will see that the European Union has taken action to protect its citizens, not the reverse!
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, I am grateful to the rapporteur, Mrs Kallenbach, and to the shadow rapporteurs from the other groups for having made themselves constantly available for consultations, enabling us to achieve an innovative but, I must say, well-balanced compromise.
The purpose of the proposed amendment to the Directive is to adapt it to the UN Protocol on combating organised crime, as concerns the legal purchase and trade in firearms intended purely for civilian use. The Directive covers issues to which everyone is sensitive, such as the safety of our citizens, but also sporting traditions and the customary lifestyles of millions of Europeans who go hunting.
Close consultations with the Council have enabled us to produce a text that strikes a fair balance between the desire to draw up harmonised rules and respect for individual countries' specific cultural practices, in keeping with the principle of subsidiarity.
On the first point, I would emphasise the marking system for firearms and their essential parts, not least for purposes of ensuring their traceability, the obligation to retain data for no less than 20 years, more rigorous monitoring of online selling, given the risks this is known to entail, restrictions on the use of firearms by minors and by people thought likely to endanger public safety, and the introduction of general principles on the deactivation of firearms.
On the second point, I would recall that the present four-category classification has been preserved, out of respect for the already-mentioned cultural and traditional practices, with a reassessment of the advantages and drawbacks of perhaps cutting back to just two categories to be carried out by 2012.
However, the Council's lack of availability has meant that the European Firearms Pass will not be the only document required for the carriage of firearms, and in my opinion this is a missed opportunity.
on behalf of the PSE Group. - (FI) Mr President, my sincere thanks go to the rapporteur Mrs Kallenbach, to the other shadow rapporteurs, and to Mrs McCarthy, Chairman of the Committee on the Internal Market and Consumer Protection, for seeing through this complicated legal package. When almost two years ago we started this work, we were assured that this would above all be a technical measure, the sole purpose of which was to use the UN Firearms Protocol to enable it to become EU legislation. The process, however, was anything but a technical one. Some wanted to ban weapons completely and restrict people's legal enjoyment of them, whilst certain people did not want to see any kinds of controls on the purchase and use of weapons.
Under the leadership of our rapporteur, Mrs Kallenbach, however, we found a balanced compromise among the main groups, one which takes account of the safety of individuals and society as well as the needs of those who enjoy using weapons as a pastime and hunters too, for example. It is a good thing that all weapons in the EU should be registered in order to make it easier to trace them and that Member States in future will have to keep the details of a weapon and its owner for a period of 20 years. It is also important that imitation and converted weapons should be covered under the directive. The lives of hunters and marksmen will be made a lot easier when the European Firearms Pass is the only document they need when travelling from one country to another, and there should be no fee charged for one.
The age limit of 18 years old which is stipulated in the directive and its exceptions is sensible, in my view. It means, for example, that in my country, Finland, the thousands of registered underage hunters may continue to pursue their hobby with the permission of their parents, just as they have up until now. It is directives such as these which prove their worth in the eyes of the public. The EU's Four Freedoms will likewise gain strength when the EU is developed as a safe area of internal rights.
on behalf of the ALDE Group. - (FI) Mr President, I too first of all would like to thank the rapporteur, Mrs Kallenbach, for a very well drafted report. It is important for everyone's future to prevent the illegal manufacture of, and the trade in, firearms. The report will help achieve this objective.
We Finns have been concerned about whether or not young people should be allowed to continue to hunt for pleasure. The sport is subject to licence in Finland and closely supervised, and there is guidance available from experienced hunters in the safe and responsible use of weapons. I think it is important that this best practice and long tradition in Finland will also be able to continue after the new directive has been adopted. It is important that tomorrow we agree a carefully prepared compromise, in which the different practices in the Member States are made compatible and the Member States can allow, subject to certain conditions, the purchase and possession of firearms for the purposes of hunting for under 18-year-olds too.
on behalf of the UEN Group. - (PL) Mr President, it is very important to control possession of firearms if we wish to ensure the safety of people living in Europe. Clearly, any relevant provisions must not unduly restrict the right of citizens to ensure their own security on their own property, nor must they restrict their right to ensure their personal safety when undertaking important public duties or after having done so.
In addition, citizens are entitled to possess weapons that are family heirlooms or are used in hunting or for sporting purposes. This is all part of Europe's tradition. All restrictions should relate to the psychological state of the individual and should also apply to people suspected of offences classed as crimes. Furthermore, I believe such restrictions should apply to people who publicly advocate Fascism and radical Communism and to extremist Islamic activists.
Technology is currently available in Europe allowing anyone good with their hands to create an amateur firearm relatively quickly. The implementation of undue restrictions will not therefore prevent the criminal fraternity from possessing firearms and will unduly restrict the rights of citizens, including their right to self-defence. Our border controls must be strengthened still further, because illegal immigrants are still managing to enter Europe and weapons can be smuggled in even more easily.
on behalf of the GUE/NGL Group. - (SV) Mr President, the proposed changes to the EU's weapons directive are aimed at improving the control of weapons. There will be better labelling and more stringent requirements on trade in and the manufacture of weapons. That is good, and it is especially good that the committee wants to tighten up these requirements even further. This issue takes on particular importance, seen in the context of the tragic fatal shootings at Jokela School in Finland a few weeks ago. The combination of drifting youngsters, the spread of a culture of violence on the Internet and access to weapons is unfortunately a lethal one. That is why the tighter measures we now have to adopt are immensely important.
It is also good that this is a minimum requirements directive. In other words Member States can go further and have more progressive legislation. I would like all EU legislation to be on this basis. That would solve many problems. It looks as though we can reach agreement on first reading. That is good because it enables us to save time and resources which can be devoted to something else, for example work to bring about a more peaceful and more child-friendly society.
on behalf of the IND/DEM Group. - (SV) Mr President, hunting is an old-established custom. Every Member State has its unique hunting tradition to protect. Today's debate therefore represents the conclusion to a long process. Strong wills have opposed one another, many discussions have taken place and the shadow rapporteur has been barred from taking part in the tripartite meetings.
Many of the original proposals could have threatened the hunting cultures of Member States. Regrettably, the European Firearms Pass did not suffice as the only document needed for the occasional use of hunting and marksmen's weapons in another Member State. Freedom of movement is prevented by the fact that certain Member States are permitted to require additional documents. Huntsmen and marksmen from the Community will be subject to greater bureaucracy than persons from third countries. Fortunately fees for such permits have been prohibited.
In the course of the process, as shadow rapporteur, I tried to influence the final report on those occasions when I was permitted to participate in the meetings. My work focused mainly on two questions. I was concerned to prevent a ban on ordering weapons on the Internet and to forestall changes in the availability of exemptions for schools offering training in nature management and marksmanship. In remote regions a ban on the purchase of weapons on the internet would prevent access to weapons for hunting purposes. In Sweden today we have good regulations on internet purchases, which are accepted by both the hunting community and the authorities.
The second question was about the minimum age criteria, which would affect various types of upper secondary school programme. In Sweden training in hunting performs an important function in teaching future generations about hunting and game conservation. Now our hunting traditions can live on. What had been an unwieldy bureaucratic proposal has now become an acceptable, though not ideal, compromise.
(DE) Mr President, Schengen and ever more brutal criminal gangs undoubtedly make it essential to adopt a tougher approach to the illegal possession of firearms and to organised crime. However, the whole thing becomes a farce when innocent citizens, hunters and sports marksmen are, in effect, treated the same as criminals. Instead, the overriding priority must be to increase numbers in our police forces, which have been cut back in recent years.
In the United Kingdom, crime statistics have soared since the total ban on handguns was introduced, and in my view, this should make us pause for thought. In our increasingly unruly times, when the state is making savings in the security sphere, it must be permissible for innocent citizens who have all their mental faculties to ward off a threatened attack on life and limb if necessary. The fact is that most crimes are not committed using legally acquired weapons.
The EU should perhaps focus to a greater extent on better protection of its borders, for example by increasing the resources available to FRONTEX, and on improving cooperation in the security sphere.
The EU countries have perfectly serviceable firearms legislation and if more stringent provisions are required or necessary, the relevant decisions should be taken in the countries concerned.
(DE) Mr President, Commissioner, ladies and gentlemen, if we look at the starting point of this dossier and look at how far we have come, I think it is fair to say that we have managed to put this very controversial issue back on an objective footing. In cooperation with the Committee on Civil Liberties, Justice and Home Affairs, we have found a solution which allows better controls on firearms throughout the European Union, without neglecting the justified interests of sports marksmen and hunters who are concerned about excessive bureaucracy and excessive registration requirements. I am most grateful to Commissioner Verheugen but also to the Chairman of the Committee on the Internal Market and Consumer Protection, Arlene McCarthy, and of course our shadow rapporteur, who worked very hard on this dossier for many months with the rapporteur and the other colleagues concerned. This was not a simple matter for the various groups involved, but I think we have achieved a compromise solution which - given the background in the Council - was the only possible route.
As far as the trade-related part is concerned, which is covered by the UN Protocol and which still lies ahead, the question is to what extent the Commission is capable of presenting a proposal which will meet with the general approval of Council and make Parliament's work rather more straightforward. I am not being ironical, Commissioner: in all seriousness, I wish you every success in skilfully convincing your colleagues in the Council that the obligations they have undertaken under the UN Protocol must naturally apply in the EU as well.
I would therefore like to thank everyone who played a part in keeping the ball in play on this very controversial issue. I think that a sound solution has been reached for all concerned on the basis of a compromise, and I hope that tomorrow we will be able to endorse this compromise with a broad majority.
Mr President, I am speaking as a concerned MEP, and not as committee chairwoman. I believe that, with this new law on weapons, we can demonstrate to our citizens that Europe can act to tackle the problem of illegal guns. We have tough laws in Britain, but without this EU law guns will continue to find their way onto the streets of cities like Manchester and Liverpool.
Colleagues, this is a 9 mm Smith & Wesson copy - a convertible weapon designed to fire blanks or CS gas pellets - which, when converted, fires live ammunition. Do not panic - it is not loaded, it is convertible, not converted. A gun like this tragically killed a 12-year-old Manchester girl, Kamilah Peniston. Mothers Against Violence, mothers who have lost children to gun crime, ask me where these guns are coming from and what we are doing here to stop the illegal smuggling of these deadly weapons.
Greater Manchester Police tell me that 46% of all guns seized last year were converted weapons. Converted weapons are now a cheap, popular choice for criminals, and they are a growing problem in Europe - not just in the UK.
Therefore, I thank Commissioner Verheugen, Ms Kallenbach our rapporteur, Mr Alvaro and 25 of the Member States for supporting my amendments to crack down and tighten controls on these convertible weapons. Putting them under the same control system as real hand guns will make it much more difficult for criminal gangs to get their hands on them, and it will cut the smuggling of these weapons, which are banned in Britain.
The Association of Chief Police Officers in the UK fully supports this law and its requirements for convertible and deactivated weapons, for marking, for traceability and for controls on weapons' sales by distance communication, including the internet.
Following the recent tragic shooting in Finland and the attempted shooting at a school in Germany, it is clear that we need stricter EU-wide standards of gun control. This is Europe being pragmatic and taking practical action to protect our citizens.
The tragic and senseless gun deaths of young people in my region - 15-year-old Jessie James, 11-year-old Rhys Jones and 12-year-old Kamilah Peniston - are a deeply sensitive issue. Their lives were taken from them. We, here in Europe, owe it to them and their families to ensure that we take these guns off the streets.
(ET) Mr President, Commissioner, ladies and gentlemen.
In today's society with all its dangers, all attempts to increase people's security are whole-heartedly welcomed. Security is a prerequisite for all freedoms. Security is a basic quality of a democratic society.
Fresh in all our minds is the Jokela School massacre, which was not the first example of such an occurrence. We must, however, ensure that it is the last.
According to World Health Organisation data, interpersonal violence and suicide rank respectively third and fourth worldwide among people aged 15-44 years as the leading causes of ill-health and premature mortality.
A large proportion of these occur through the use of firearms. The easy availability of firearms has been associated with higher firearm mortality rates.
It is most welcome that the European Union understands the need to shift the focus to the specific threat.
I would like to go into one more aspect. Specifically, since the transposition of the Directive in 1993, the internet has developed considerably and become an electronic market place.
The Directive's aim of stopping trade in firearms can only be achieved, therefore, if internet trading is included in its scope.
I am therefore of the view that the Member States of the European Union must react in an appropriate and consistent manner to the situation regarding the firearms in question. To do so we need harmonised preventive and punitive measures and we need to integrate them into a single policy.
Finally, my thanks to the rapporteur and the people who worked with her.
(DE) Mr President, I would simply like to point out to Mrs McCarthy that firearms are banned from the House.
Mr President, with time to make only one point, I want to draw attention to the unequal way in which the European firearms pass operates in practice, particularly as it affects the hunting fraternity. If the owner of a registered weapon wishes to go hunting in most other EU countries, he simply produces his Europass at his point of entry, but if he wants to enter the United Kingdom he must supply his original Europass in advance, and then wait six to eight weeks for it to be processed by the local police. Thus he is without the pass for that time and cannot hunt in other third countries in the mean time.
There is no need for such bureaucracy, which is severely damaging the promotion of hunting holidays in the United Kingdom, including in my constituency of Northern Ireland. Surely, even an advance photocopy of the Europass would serve the same purpose. I trust, therefore, that, in due course, that anomaly will be addressed.
(DE) Mr President, Commissioner, ladies and gentlemen, the basis for the amendment of this Directive was the UN Protocol and the question of how we can tackle terrorism effectively. That was also the basis for the Commission's proposal. The rapporteur's proposal adopted a fairly revolutionary approach to the existing Directive.
If we look at what we are discussing today and voting on tomorrow, we see that it is a compromise which, as so often, does not completely satisfy all sides. The compromise is this: on the one hand, we are trying to tackle everything that is illegal - and here, we are never rigorous enough - and on the other hand, we do not wish to overly complicate the use of legal firearms. There are certainly some aspects, such as categories or registration, where tougher rules on the basis of subsidiarity would have been appropriate, but this was not a 100% success. However, a start has been made and we will see how the exercise works out in practice, and how Member States tackle this issue.
I think that this is a viable compromise, and I know that everyone involved has worked very hard to achieve it, so I too would like to express my thanks.
In this context, however, I think we must constantly be mindful of the difference between legal and illegal firearms. We have to tackle the issue of illegality in a rigorous and consistent manner, but we must apply a judicious approach and a lack of bureaucratic complexity as the appropriate benchmarks in the legal sphere.
(FR) Mr President, Commissioner, ladies and gentlemen, the text we will be voting on tomorrow is a compromise which finally satisfies almost all legal gun users. The Commission's original text was perfectly acceptable to us, as were the positions of the Council. The rapporteur, unfortunately, adopted rather weird positions, and we had to put up quite a fight against her initial ideas. I also wish to thank Mr Podesta for his truly carthorse work, his patience and his diplomacy within the PPE Group and at many working meetings.
The compromises we have produced satisfy all legal gun users. I should say that French hunters are quite satisfied that the four categories have been maintained: this is an important issue in France, and I am very pleased this evening that we managed to retain them. I am also pleased to say that I am satisfied with the central registration system, for it is also logical that we should be able to trace guns. I feel this is a most important point for the safety of citizens. Arms dealers are also satisfied with the CIP marking. We are also satisfied with remote sales. We are relatively satisfied with the text as a whole.
Having said that, I feel that the past year's work ought to make us reflect on the matter of the initial positions of the rapporteurs, and I must say we should be wary of adopting excessively inflexible positions on certain initial aspects. In fact, if the Commission, the Council and the PPE Group had not firmly defended their positions, I believe we would have been steered towards a text that would have been impossible to apply, and towards green positions and an ideology to the great detriment of hunters and legal gun users.
(DE) Mr President, I just wanted to ask Mrs McCarthy whether the weapon she has with her is marked and registered and whether she has permission to bring it into the House.
Mr President, I have to answer that question because it just shows that Mr Rübig does not understand the legislation in front of him. Because it is not defined as a firearm, you do not need a permit: anybody off the street can buy it - a criminal can buy it. So Mr Rübig should get his facts right before he intervenes.
I rise, though, on a point of order, concerning an accusation made by Ms Goudin and I wish to correct the record of the Minutes. No shadow has been excluded from this trialogue. The IND/DEM Group was invited, it appointed a rapporteur 18 months ago, it did not turn up to any meetings in committee or to any hearings, and it did not turn up to any trialogues. Ms Goudin knows very well that she was only appointed two weeks ago to take over from the shadow rapporteur, who did not turn up.
I will defend the work of our rapporteur, shadows and the committee because we take our issues seriously, we do a serious job and the IND/DEM Group should take its work seriously as well.
The debate is closed.
The vote will take place tomorrow.